Benedict, J.
The testimony in this case has satisfied me that the cause of this collision was the approach of the Hackensack to the Du-mont ahead of her so near that, when the Dumont, in order to allow a vessel to pass, stopped her engine and reversed, the Hackensack had not time to avoid collision, although she promptly stopped her engine, and ported her wheel.
The proof is that the tide was strong flood, and that, as soon as the Dumont stopped and reversed her engine, the Hackensack stopped and hove her wheel hard a-port, but in spite of those efforts she ran into the Dumont. This shows the Hackensack to have been in dangerous proximity to the Dumont. To be so near the vessel ahead in that place was a fault, and the fault that caused the collision. There was no fault on the part of the Dumont. She made no stern-way but simply stopped and reversed her engine. When she did this she had the right to presume that in that place and tide no vessel would be so near her from behind as to strike .her stern without backward movement on her part.
Let the libelant have a decree, with a reference to ascertain the amount of the damage.